People v Waters (2014 NY Slip Op 05565)
People v Waters
2014 NY Slip Op 05565
Decided on July 30, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 30, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2012-02197
 (Ind. No. 11-00580)

[*1]The People of the State of New York, respondent, 
vKeleik Waters, also known as Khaleik Waters, appellant.
Gerald Zuckerman, Ossining, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Steven A. Bender and Richard Longworth Hecht of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Hubert, J.), rendered February 2, 2012, convicting him of attempted burglary in the second degree, criminal mischief in the fourth degree, and possession of burglar's tools, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court abused its discretion in allegedly refusing to accept his plea of guilty and in failing to afford him the opportunity to enter an Alford plea (see North Carolina v Alford, 400 US 25) is unpreserved for appellate review (see CPL 470.05[2]). In any event, this contention is without merit, as the record demonstrates that the defendant unequivocally declined to enter a plea of guilty and never requested permission to enter an Alford plea.
The defendant's remaining contention is unpreserved for appellate review (see People v Hurley, 75 NY2d 887; People v Seymore, 106 AD3d 1033, 1034) and, in any event, without merit.
MASTRO, J.P., DICKERSON, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court